Citation Nr: 1613994	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness.  

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling effective January 5, 2010.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness was remanded in December 2013 for further development.  

The RO granted service connection for PTSD by way of a March 2009 rating decision.  It granted a 30 percent rating effective October 23, 2008 (the date of receipt of the claim).  

The Veteran filed an increased rating claim in January 2010.  The RO issued the April 2010 rating decision which is the subject of this appeal.  It denied an increased rating claim for PTSD and continued the Veteran's 30 percent rating.  In May 2011, the RO increased the rating to 70 percent effective January 5, 2010 (the date of receipt of the increased rating claim).  

The Board issued a December 2013 decision in which it increased the Veteran's 30 percent rating (effective October 23, 2008) to 50 percent.  It denied a rating in excess of 70 percent effective January 5, 2010.  In December 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision.  Pursuant to the Joint Motion for Remand and the December 2014 CAVC Order, the Board's decision to grant a 50 percent rating prior to January 5, 2010 is not to be disturbed.  Consequently, the appeal period under consideration is from January 5, 2010 to the present.  

The RO issued an April 2012 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective January 5, 2010.

The Veteran presented testimony at a Board hearing in March 2013.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veterans Law Judge that conducted the hearing is no longer with the Board of Appeals.  The Veteran was offered an opportunity for another Board hearing.  However, he failed to respond to such correspondence.  Accordingly, no further action is required in this regard. 


FINDINGS OF FACT

1.  The evidence shows that left eye blindness was an unfortunate, but foreseeable result of the Veteran's surgical procedure and not the result of carelessness, negligence, or other fault on the part of VA.

2.  From February 7, 2011 through April 28, 2011, the Veteran's PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.
 
3.  Prior to February 7, 2011 and effective April 29, 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a left eye blindness based on a December 2007 surgery have not been not met.  38 U.S.C.A. §§ 1151, 5107, 8153 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  From February 7, 2011 through April 28, 2011, the criteria for entitlement to a disability evaluation of 100 percent, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2015).

3.  Prior to February 7, 2011 and effective April 29, 2011, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 2015 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2008 and November 2008 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in February 2010, April 2011, July 2011, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing, the presiding Veterans Law Judge identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Finally, the development requested in the December 2013 remand was accomplished.  Specifically, records of VA treatment dated in 2013 were obtained.  The prior signing Veterans Law Judge interpreted the Veteran's hearing testimony as indicating that he had undergone eye surgery the week prior.  The undersigned disagrees with that interpretation.  Indeed, the transcript, on its face only indicates that the Veteran underwent some form of treatment (not necessarily referable to the eye) the prior week, and this is supported by the records obtained.  There is no explicit mention of eye treatment and thus no additional development is required.  The Board thus finds substantial compliance with the remand instructions. 

§ 1151

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye blindness that was incurred as a result of treatment (or lack of aggressive treatment) at a VA medical center.  Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any Veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such Veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such Veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 2002).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115(1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision. 60 Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id. 

As noted above, the amended version of 38 U.S.C.A. § 1151 has added the requirement that there must be evidence showing that the additional disability for which benefits are sought was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The record here reflects that the Veteran sought treatment in August 2007 with complaints of blurred vision in his left eye.  He was noted to have had aphakia with corneal scarring secondary to a 1991 motor vehicle accident (Virtual VA, 1/16/14, # 2, p. 331).  Surgery was recommended.  On December 10, 2007, at 9:28 a.m., informed consent from the Veteran was given for a cornea transplant, an iris iridoplasty, and an intraocular lens exchange or secondary intraocular lens placement (Virtual VA, 1/16/14, # 2, p. 331).  The consent form (claims file Volume 1) lists "loss of vision" as a known risk of the intraocular lens exchange or secondary intraocular lens placement.  The consent form states that the Veteran was offered the opportunity to read the consent form, and that someone has answered all his questions.  It is signed by the Veteran.  A January 2008 treatment report reflects that the retina appeared attached with significant vitreous consolidation within vitreous (Virtual VA, 1/16/14, # 2, p. 23).  However, a February 2008 treatment report reflects a second opinion from Stokes Eye Clinic indicating a detached retina (Virtual VA, 1/16/14, # 2, p. 8).  The examiner noted that the Veteran's vision was barely able to perceive light.  The poor prognosis was discussed with the Veteran.  He did not wish for enucleation or further surgical intervention.

The Veteran underwent a VA examination in November 2009.  The examiner reviewed the claims file.  The examiner determined that the Veteran's legal blindness and phthisical bulbi and ptosis of the left eye are more likely than not the result of the surgery received at the VA.  However, the examiner also stated that the resulting postoperative endophthalmitis is a very rare, but regular complication of eye surgery.  He went on to opine that there was no fault on the part of any surgeon at the VA.  He noted that loss of vision is a complication of the surgery of which the Veteran was informed.  He further noted that the Veteran signed the consent form.

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  He has alleged no specific act of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  He had instead argued that the event was not reasonably foreseeable and that he was not informed that loss of vision was a possible complication of surgery.  The Board notes that the Veteran's signature appears on a consent form that clearly stated that loss of vision was a possible complication.  Consequently, the Board finds no act of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  Moreover, the Board finds that the event was reasonably foreseeable, which is evidenced by the fact that this complication was specifically listed in the consent form.

The Board acknowledges that the outcome of the surgery was disabling, and not what either the Veteran or his providers had hoped for.  Nevertheless, the outcome was foreseeable and VA providers were not faulty or outside the accepted standard of care when they planned and executed the procedures on the Veteran's eye.  The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against his claim.  See 38 C.F.R. §§ 3.102, 3.361.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had difficulty with sleep.  He had nightmares and night sweats almost on a nightly basis.  His mood was depressed; he felt hopeless at times and had thoughts of suicide; he denied any current suicidal or homicidal ideations.  He primarily stayed at home and described avoidance and isolation.  He had intrusive thoughts and flashbacks on a daily basis.  He had problems with anger and irritability, hypervigilance, exaggerated startled response and difficulty being in crowds.  He had a history of panic attacks, but had not had any in two years.  He reported that he started drinking again in January 2010, and was drinking a quart of liquor daily.  He stated that drinking "helps me forget."  He reported having decreased energy, and socialization.  He had difficulty trusting others and he isolated himself.  He spent his day watching television and eating.  He had decreased motivation to provide for his hygiene; he shaved and bathed once a week, and brushed his teeth every other day.  He primarily ate fast food and junk food.  He managed his finances independently.  He had minimal engagement in cooking and cleaning. 

Upon examination, the Veteran was alert and oriented to person, place, day, date and time.  His thought process was linear.  His history was adequate.  His affect was blunted.  Insight was demonstrated.  His spontaneous speech was full, grammatical, and free of paraphasia.  He presented with mild difficulty with attention and memory.  He did not report any overt symptoms of psychosis.  He denied a history of suicide attempts, although he did report a history of suicide thoughts.  The diagnoses under Axis I were PTSD, major depressive disorder, and alcohol abuse.  The examiner noted that the Veteran had decreased motivation including with basic hygiene.  He presented with mild difficulty with attention and memory, and with moderate-to-severe impairment of functioning related to social and occupational functioning.  The examiner assigned a GAF score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2015).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in May 2012.  Consequently, DSM-IV is applicable.

On February 7, 2011, the Veteran underwent inpatient mental health treatment (for approximately 9 days) at a VA hospital.  His chief complaint at the time of admission was "I feel like I wanted to hurt myself."  He endorsed thoughts of suicide, with such plans as using the kitchen knives.  He denied homicidal ideations.  His judgment and insight were fair at the time of the initial examination; however, while hospitalized, they were also described as "moderately" and "significantly" impaired.  The diagnoses included alcohol dependence, substance abuse, mood disorder, and PTSD.  For most of his time in the hospital, he was given a GAF score of 35.  This score was noted on February 7, 8, 9, 10, 11, 14, and 16.  On February 7, he was also given a GAF of 45; and on February 15, he was assigned a GAF score of 55.  

The Veteran underwent a VA examination on April 29, 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported having some difficulty with his family relationships.  He reported that his children's mother left and he did not have close friends outside of family.  He did not belong to any organization, group, or church.  He had decreased motivation and energy to complete his basic hygiene; he bathed once a week.  He performed very minimal cooking and cleaning tasks.  He was unemployed; and reported having a history of difficulty with decreased productivity and efficiency related to mental health and problems getting along with co-workers.  He had problems with anger and difficulty relating to others on the job. 

Upon examination, the Veteran's affect was blunted.  His memory was mildly impaired.  His insight was fair.  His thought process was generally linear.  His speech was generally fluent, grammatical, and free of paraphasia.  He denied any auditory or visual hallucinations.  He reported that at times he had seen something in his peripheral vision when nothing was there.  The diagnoses under Axis I were PTSD, and alcohol dependence in early sustained remission.  His GAF score was 48.  The examiner noted that the Veteran's overall level of impairment due to PTSD was severe with severe impairment in social and occupational functioning.

In a June 2011 letter by the Veteran's therapist, S.M., it was noted that his diagnoses were PTSD and major depressive disorder.  It was further noted that he was unable to work in any capacity due to his severe physical and psychological problems. 

The Veteran underwent a VA examination in July 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran was alert and oriented to person, place, day, date, and time.  His thought process was linear; and his history was adequate.  His affect was blunted, and his insight was demonstrated.  His spontaneous speech was fluent, and free of paraphasia.  His attention was intact. He had mildly impaired memory.  He denied current auditory or visual hallucinations.  There were no suicidal or homicidal ideations, plans, or intent.  The diagnoses under axis I were PTSD, alcohol dependence, and major depressive disorder.  His GAF score was 48.  The examiner noted that the overall level of impairment due to mental health was severe, with severe impairment in social and occupational functioning, which would render him unable to obtain and maintain employment.  However, the impairment due to the PTSD alone related to the service-connected training incident did not render him unable to obtain and maintain employment, and was a mild to moderate level of impairment.  This was based on the Veteran's history of performance prior to the nonservice-connected motor vehicle accident in 1989.  (The Board however, notes that if the service-connected PTSD worsened later in life, even if due to external factors, such worsened symptoms would still generally be attributed to the service-connected disability.) 

On August 2011 VA (review) examination for PTSD, the examiner was asked to review the claims file and the evaluation by the July 2011 VA examiner.  The Veteran was also present for the examination.  The examiner noted that based on interviewing the Veteran and reviewing the claims file, she did not wish to make any changes to the evaluation conducted by the July 2011 VA examiner, and that she agreed with the conclusions drawn by the July 2011 VA examiner.

An April 2012 outpatient treatment report reflects that upon examination, the Veteran's speech was spontaneous; his attitude towards the examiner was cooperative; his mood was anxious; his affect was mildly constricted; and his thought process/content were linear and appropriate.  There were no delusions or suicidal or homicidal ideation.  He was oriented to person, place, time, and situation.  His memory was intact; his concentration/attention was good; his impulse control, insight, and judgment were good; and his ability for abstract thinking was intact.  His energy and sleep were variable; his interests were limited.  Irritability/anger and depressive/anxiety symptoms were present.  He admitted to alcohol use; but denied drug use, nightmares, and flashbacks.  He was assessed with a major depressive disorder and alcohol abuse.  He was given a GAF of 55 (Virtual VA, 1/28/14 #2, pgs. 411-416).

There were negative suicide screenings dated August 2012 and November 2012  (Virtual VA, 1/28/14 #2, pgs. 359-360, 335).  

A February 2013 outpatient treatment report reflects findings nearly identical to that of April 2012 (though not GAF was assigned) (Virtual VA, 1/28/14 #2, pgs. 314-318).

At his March 2013 Board hearing, the Veteran testified that it had been a while since he sought treatment for his PTSD, even though he was currently taking medication for PTSD.  He stated that since 1989, he had not tried to get employment.  He received Social Security Administration (SSA) benefits.  He noted that his SSA benefits were not based on his PTSD, but on non-service-connected disabilities.  He stated that he was last examined by VA for PTSD about two years ago.  He disclosed that he coped with stressful events by drinking, and that his memory was not good.  He was able to care for himself.  He paid his own bills.  He did not go out and do anything with family and friends.  He stayed at home all the time, but stayed in touch via the telephone.  He was able to take care of his hygiene. He stated that he had thoughts of hurting himself, but he had never called anybody on the suicide hotlines or anything.  He stated that he dealt with it and talked to his mother.  He had a panic attack almost every day.  He stated that he would sometimes go out and ride around in his car.  When asked if any other doctor or therapist indicated that his PTSD had gotten worse, he responded "No, no."

Subsequent outpatient treatment records included numerous negative suicide screenings and an August 2013 negative depression screen (Virtual VA, 1/28/14 #2, p. 81).  In September 2013, the Veteran denied anxiety and depression (Virtual VA, 1/28/14 #2, p. 74).  

A December 2013 outpatient examination reflects that the Veteran denied having any suicidal thoughts nor has he had any suicidal thoughts since his hospitalization.  He reported that he spent most of the day sleeping.  He stated that his children come visit him and cook for him and clean.  He stated that he mainly just does laundry and will spend a little time trying to learn the computer.  He stated that he used to love to work and he hates not being able to work.  There was no danger of self-harm or other safety issues.  The Veteran denied a history of violence.  Upon examination, the Veteran was neat, clean, and casual.  He was cooperative.  There was no evidence of psychomotor activity.  His speech was soft and quiet.  His mood was depressed at times.  His affect was restricted.  His thought processes were goal directed.  His memory/orientation and concentration were intact.  His insight and judgment were fair.  He denied suicidal/homicidal ideation and hallucinations/delusions (Virtual VA, 1/28/14 #2, pgs. 18-22).  

Analysis

February 7, 2011 through April 28, 2011

The Board finds that from February 9, 2011 to April 29, 2011, a rating of 100 percent is warranted.  The Veteran was hospitalized for 9 days beginning on February 7, 2011, with reports of wanting to hurt himself.  There was suicidal ideation with a plan using kitchen knives.  His judgment and affect were found to be moderately to significantly impaired.  Moreover, he was given a GAF score of 35.  Such a score indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  In giving the benefit of the doubt to the Veteran, the Board finds that a rating of 100 percent is warranted.  

January 5, 2010 through February 6, 2011; April 29, 2011 to the present

For the remainder of the period under appellate consideration, the Board finds that a rating in excess of 70 percent is not warranted.  

To the extent that the Veteran's PTSD symptomatology manifests in some occupational and social impairment, as demonstrated by episodes of depression, difficulty with loud noises and crowds, flashbacks, intrusive thoughts, anger, and irritability, such symptoms were described as severe and are within that contemplated by the 70 percent disability rating currently assigned.  However, the Board acknowledges the Veteran's statements that he had adequate employment until he had a motor vehicle accident in 1989 and then went out on disability for that reason.  VA examiner noted that he did not have significant impairment in employability due to PTSD at that time, but that he subsequently presented with an overall severe level of impairment due to mental health, some of which is related to his nonservice-connected disabilities and limitations since the motor vehicle accident in 1989.

Based on the evidence of record, to include the Veteran's ability to maintain successful family relationships (his children and his mother), and the medical evaluations reflecting that impairment due to PTSD alone did not render him unable to obtain and maintain employment (and is a mild to moderate level of impairment), the Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment due to the types of symptoms comparable to those contemplated by the criteria for a 100 percent disability rating. Thus an increased 100 percent rating under Diagnostic Code 9411 is not warranted.

The Board has considered the Veteran's PTSD symptoms and acknowledges that they result in significant impairment.  However, with consideration of all of the numerous items of evidence presenting competent findings concerning the Veteran's psychiatric health, the evidence does not indicate gross impairment in thought processes or communication; the Veteran has been repeatedly observed to be without such impairment by trained professionals (to include the February 2010 VA examiner) for the period preceding the Veteran's February 7, 2011 hospitalization.  Additionally, the VA examinations conducted in April 2011 and July 2011 fail to reflect such a severe level of impairment.  Trained professionals have described his thought processes as linear.  Furthermore, the evidence repeatedly indicates that the Veteran is without hallucinations during psychiatric evaluation.  The Veteran has not manifested grossly inappropriate behavior as characterized by any trained medical professional. Although he has clearly experienced significant difficulties with suicidal thoughts, intrusive thoughts, sleep, anxiety and depressed mood, these symptoms are expressly contemplated by the assigned 70 percent disability rating.  The evidence simply does not indicate that these symptoms have risen to the level of total occupational and social impairment.

Although the Veteran indicated that he had some difficulty with family relationships, and that he had no friends, the evidence shows that he does have close relationships with his mother and his children.  The evidence further indicates that the Veteran has remained consistently able to take care of himself and perform activities of daily living and maintenance.  While it had been reported on VA examinations in 2011 that he had decreased motivation and energy to complete his basic hygiene (bathing once a week)), he apparently improved in that area as he stated at his 2013 hearing that he was able to take care of his hygiene.  He has consistently been determined (as expressly noted in numerous reports) to be alert and oriented to person, time and place.  Finally, although the Veteran has reported having some difficulty with his memory (described as mild), these descriptions correspond to the severity of memory loss contemplated by the currently assigned disability rating (as described in criteria for lower ratings); the evidence in this case directly address the Veteran's memory function and show no memory loss comparable to forgetting the names of his closest relatives, his own occupation, or his own name.

To the extent that the Veteran's significant PTSD symptomatology manifests in occupational and social impairment with deficiencies in most areas, such level of disability is expressly contemplated by the 70 percent disability rating assigned.  To the extent that some evidence indicates that the Veteran is unemployable due in part to his PTSD symptoms, and acknowledging that the Veteran has been granted a total rating on the basis of unemployability, such information pertains to a determination of employability separate and distinct from the schedular evaluation of the Veteran's PTSD under the applicable rating criteria.  The Board finds that the Veteran's PTSD does not manifest in total occupational and social impairment due to the types of symptoms matching or comparable to those contemplated by the criteria for a 100 percent disability rating.  The evidence simply does not show that the Veteran's PTSD disability picture more nearly approximates the level of impairment and types of symptoms listed for a 100 percent rating.

The Board has considered the GAF scores assigned by various mental health medical professionals.  During the periods in question, his GAF scores ranged from 48 to 55.  This documented range of GAF scores denote, at the lowest end, serious symptoms such as suicidal ideation or any serious impairment in social, or occupational, functioning.  The higher end of the range of the Veteran's GAF scores is indicative of some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  These GAF scores, consistent with the breadth of the probative and detailed evidence in this case, do not reflect total occupational and social impairment.  Instead, the weight of the evidence most nearly approximates the severity of disability contemplated by the criteria for a 70 percent disability rating and do not demonstrate severity of symptomatology meeting the criteria for a 100 percent disability rating.

The Board stresses to the Veteran that a significant level of impairment due to the PTSD has already been recognized by assignment of the 70 percent rating.  However, the Board is bound to apply the regulatory criteria for rating PTSD, and for the reasons set forth above the Board finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent.

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has included anxiety, panic attacks, hypervigilance, suicidal ideation, depression, constricted affect, and occupational and social impairment.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the Board concludes that the preponderance of the evidence is against entitlement to a rating in excess of 70 percent for the period from January 5, 2010 through February 8, 2011; and from April 30, to the present.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye blindness is denied.

Entitlement to a 100 percent rating for PTSD from February 7, 2011 through April 28, 2011 is granted.

Entitlement to a rating in excess of 70 percent prior to February 7, 2011 and effective April 29, 2011, is denied.   


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


